People v Laroche (2016 NY Slip Op 06161)





People v Laroche


2016 NY Slip Op 06161


Decided on September 27, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2016

Friedman, J.P., Andrias, Richter, Gische, Kahn, JJ.


1717 2188/11

[*1]The People of the State of New York, Respondent,
vJean Laroche, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Tomoeh Murakami Tse of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Joshua L. Haber of counsel), for respondent.

Judgment, Supreme Court, New York County (A. Kirke Bartley, Jr., J.), rendered February 6, 2014, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him to a term of 2½ years, unanimously affirmed.
Defendant's challenges to the voluntariness of his plea are unpreserved, since he failed to make an appropriate postallocution motion or otherwise raise these challenges in the plea court, despite ample opportunity to do so within the many months between his guilty plea and sentencing (see People v Williams, 27 NY3d 212, 219 [2016]). Under the circumstances here, the narrow exception to the preservation requirement set forth in People v Louree (8 NY3d 541, 545-546 [200]) is
inapplicable. We decline to review this unpreserved claim in the interest of justice.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 27, 2016
CLERK